DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim(s)1, 11, and 22 is/are objected to because of the following informalities:    
With regards to claim(s) 1: in line 9, “first component”, was recited perhaps - - first compartment
With regards to claim(s) 1: in line 4 in page 3, “second component”, was recited perhaps - - second compartment
With regards to claim(s) 11: in line 10, “first component”, was recited perhaps - - first compartment
With regards to claim(s) 11: in line 4 in page 8, “second component”, was recited perhaps - - second compartment
With regards to claim(s) 22: in line 13, “first component”, was recited perhaps - - first compartment
With regards to claim(s) 22: in line 7 in page 12, “second component”, was recited perhaps - - second compartment.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 11, 15, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20190110351 A1) in view of Kim (KR 20110129534 A; see translated portion)

With regards to claim 1. Rossi disclose(s):
A system (fig 2) comprising: 
a first lighting device (top 10; see fig 4) comprising
a first housing (see housing of each light 10);
a first processor (108; [0021]), a first memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including first program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), a first transceiver (20/22 [0019]) supported by the first housing (see each light 10 housing 20/22); and 
a second lighting device (second from top 10 in fig 2) comprising
a second housing (see housing of each light 10);
a second processor (108; [0021]), a second memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including second program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), and a second transceiver (20/22 [0019]) supported by the second housing (see each light 10 housing 20/22);
wherein the first program code, when executed by the first processor, causes the first lighting device to: receive a first signal (“light digital signal” [0021]), and in response to receiving the first signal, activate the first light source (“The second signal is a light digital signal to control the lighting” [0021]) and transmit a second signal (“The MCU 108 of the master light bulb transmits the audio digital signal and the light digital signal to the RF 10 of the master light bulb…” [0021]), and 
wherein the second program code, when executed by the second processor, causes the second lighting device to: receive the second signal, and in response to receiving the second signal, activate the second light source (“Each of the RF 10 of the slave modules receive the audio digital signal and the light digital signal from the RF 10 of the master light bulb. The audio digital signal and the light digital signal of each of the slave modules are transmitted to the MCUs 108 of the slave modules. The MCUs 108 transmit the audio digital signal to the DAC 110 to convert the audio digital signal to an audio analog signal… The MCUs 108 of the slaves transmit the light digital signal to the BLE 106 module. The BLE module 106 controls the lighting of the master and the slave light bulbs based on the content of the light digital signal” [0021]).
Rossi does not disclose(s):
Each of the first and second lighting device comprising: 
the housing; 
the housing including a first recessed portion defining a first compartment, the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells mounted in the first component; 
a first lens or first cover made of optically translucent or transparent material positioned to overlie the first solar panel; and 
a first light source comprising one or more light emitting diodes (LEDs) positioned relative to the first compartment to transmit light emitted by the first light source to the first lens or first cover;
Kim teaches
a  lighting device (fig 2) comprising: 
a housing (see 110); 
the housing including a first recessed portion defining a first compartment (see compartment above 161 and under 150), the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells (161 [page 3 lines 14-23]) mounted in the first component (see 161 in a compartment); 
a first lens or first cover (150 [page 3 lines 8-12]) made of optically translucent or transparent material ([page 3 lines 1-6]) positioned to overlie the first solar panel (161); and 
a first light source (120/121) comprising one or more light emitting diodes LEDs ([page 2 lines 16-17) positioned relative to the first compartment (see compartment above 161 and under 150) to transmit light emitted by the first light source to the first lens or first cover (see interaction between lights 120/121 and lens 150);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the first and second lighting device of Rossi by implementing the light device comprising the solar panel, lens, and light source as disclosed by Kim in order to efficiently illuminate walking spaces with and without power failures as taught/suggested by Kim ([page 1 lines 19-22, page 3 lines 19-23]).
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the known technique of controlling a light system of Rossi to the know devices of Kim yielding the predictable result of activating a first light and transmitting a signal to activate a second light.

With regards to claim 5. Rossi as modified disclose(s):
The system of claim 1, 
Rossi further disclose(s):
wherein the first program code further causes the first lighting device to: extract data from the first signal indicative of a characteristic of light to be emitted by the first light source; and cause the first light source to emit light having the characteristic (see command for light control from 24 to 10 in [0018]; see “The second signal is a light digital signal to control the lighting” [0021]).

With regards to claim 11. Rossi disclose(s):
A method (fig 2) comprising: 
receiving a first signal (32 from 24 to top 10; fig 2) at a first lighting device (top 10; fig 2)
the first lighting device comprising
a first housing (see housing of each light 10); 
a first processor (108; [0021]), a first memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including a first program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), and a first transceiver (20/22 [0019]) supported by the housing (see each light 10 housing 20/22),
in response to receiving the first signal (see received “light digital signal” [0021]), the first lighting device activating the first light source (“The second signal is a light digital signal to control the lighting” [0021])  and transmitting a second signal (“The MCU 108 of the master light bulb transmits the audio digital signal and the light digital signal to the RF 10 of the master light bulb…” [0021]); 
receiving the second signal at a second lighting device 
the second lighting device comprising:
a second housing (see housing of each light 10); 
a second processor (108; [0021]), a second memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including a first program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), and a first transceiver (20/22 [0019]) supported by the housing (see each light 10 housing 20/22),
in response to receiving the second signal, the second lighting device activating the second light source (“Each of the RF 10 of the slave modules receive the audio digital signal and the light digital signal from the RF 10 of the master light bulb. The audio digital signal and the light digital signal of each of the slave modules are transmitted to the MCUs 108 of the slave modules. The MCUs 108 transmit the audio digital signal to the DAC 110 to convert the audio digital signal to an audio analog signal… The MCUs 108 of the slaves transmit the light digital signal to the BLE 106 module. The BLE module 106 controls the lighting of the master and the slave light bulbs based on the content of the light digital signal” [0021]).
Rossi does not disclose(s):
each of the first and second lighting device comprising: 
the housing including a first recessed portion defining a first compartment, the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells mounted in the first component; 
a first lens or first cover made of optically translucent or transparent material positioned to overlie the first solar panel; and 
a first light source comprising one or more light emitting diodes (LEDs) positioned relative to the first compartment to transmit light emitted by the first light source to the first lens or first cover;
Kim teaches
a  lighting device (fig 2) comprising: 
a housing (see 110); 
the housing including a first recessed portion defining a first compartment (see compartment above 161 and under 150), the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells (161 [page 3 lines 14-23]) mounted in the first component (see 161 in a compartment); 
a first lens or first cover (150 [page 3 lines 8-12]) made of optically translucent or transparent material ([page 3 lines 1-6]) positioned to overlie the first solar panel (161); and 
a first light source (120/121) comprising one or more light emitting diodes LEDs ([page 2 lines 16-17) positioned relative to the first compartment (see compartment above 161 and under 150) to transmit light emitted by the first light source to the first lens or first cover (see interaction between lights 120/121 and lens 150);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the first and second lighting device in the method of Rossi by implementing the light device comprising the solar panel, lens, and light source as disclosed by Kim in order to efficiently illuminate walking spaces with and without power failures as taught/suggested by Kim ([page 1 lines 19-22, page 3 lines 19-23]).
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the known technique of controlling a light system of Rossi to the know devices of Kim yielding the predictable result of activating a first light and transmitting a signal to activate a second light.

With regards to claim 15. Rossi as modified disclose(s):
The method claim 11, 
Rossi further disclose(s):
further comprising: extracting data from the first signal indicative of a characteristic of light to be emitted by the first light source; and causing the first light source to emit light having the characteristic (see command for light control from 24 to 10 in [0018]; see “The second signal is a light digital signal to control the lighting” [0021]).

With regards to claim 20. Rossi as modified disclose(s):
The method claim 11, 
Rossi further disclose(s):
wherein the first signal is received 

With regards to claim 22. Rossi disclose(s):
A computer program product comprising: 
a non-transitory computer-readable storage medium (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory); and 
program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code) stored on the non-transitory computer-readable storage medium that, when executed by one or more processors (108; [0021]), causes the one or more processors to: 
receive a first signal (“light digital signal” [0021]) at a first lighting device (top 10 fig 2) 
the first lighting device comprising
a first housing (see housing of each light 10); 
a first processor (108; [0021]), a first memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including a first program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), and a first transceiver (20/22 [0019]) supported by the housing (see each light 10 housing 20/22),
in response to receiving the first signal, activate the first light source (“The second signal is a light digital signal to control the lighting” [0021])  and transmit a second signal (“The MCU 108 of the master light bulb transmits the audio digital signal and the light digital signal to the RF 10 of the master light bulb…” [0021]) from the first lighting device (top 10 in fig 2); 
receive the second signal at a second lighting device 
the second lighting device comprising:
a second housing (see housing of each light 10); 
a second processor (108; [0021]), a second memory (108 [0021]; the examiner takes the position that all microcontroller have at least a CPU and a memory) including a first program code (see [0021] for processing of audio signals and light digital signals by 108; the examiner takes the position that the processing digital information by a microcontroller involves program code), and a first transceiver (20/22 [0019]) supported by the housing (see each light 10 housing 20/22),
in response to receiving the second signal, activate the second light source (“Each of the RF 10 of the slave modules receive the audio digital signal and the light digital signal from the RF 10 of the master light bulb. The audio digital signal and the light digital signal of each of the slave modules are transmitted to the MCUs 108 of the slave modules. The MCUs 108 transmit the audio digital signal to the DAC 110 to convert the audio digital signal to an audio analog signal… The MCUs 108 of the slaves transmit the light digital signal to the BLE 106 module. The BLE module 106 controls the lighting of the master and the slave light bulbs based on the content of the light digital signal” [0021]).
Rossi does not disclose(s):
each of the first and second lighting device comprising: 
the housing including a first recessed portion defining a first compartment, the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells mounted in the first component; 
a first lens or first cover made of optically translucent or transparent material positioned to overlie the first solar panel; and 
a first light source comprising one or more light emitting diodes (LEDs) positioned relative to the first compartment to transmit light emitted by the first light source to the first lens or first cover;
Kim teaches
a  lighting device (fig 2) comprising: 
a housing (see 110); 
the housing including a first recessed portion defining a first compartment (see compartment above 161 and under 150), the lighting device further comprising: 
a first solar panel including one or more photovoltaic or photoelectric cells (161 [page 3 lines 14-23]) mounted in the first component (see 161 in a compartment); 
a first lens or first cover (150 [page 3 lines 8-12]) made of optically translucent or transparent material ([page 3 lines 1-6]) positioned to overlie the first solar panel (161); and 
a first light source (120/121) comprising one or more light emitting diodes LEDs ([page 2 lines 16-17) positioned relative to the first compartment (see compartment above 161 and under 150) to transmit light emitted by the first light source to the first lens or first cover (see interaction between lights 120/121 and lens 150);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the first and second lighting device in the computer program product  of Rossi by implementing the light device comprising the solar panel, lens, and light source as disclosed by Kim in order to efficiently illuminate walking spaces with and without power failures as taught/suggested by Kim ([page 1 lines 19-22, page 3 lines 19-23]).
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the known technique of controlling a light system of Rossi to the know devices of Kim yielding the predictable result of activating a first light and transmitting a signal to activate a second light.

With regards to claim 23. Rossi as modified disclose(s):
The system of claim 1, 
Kim further disclose(s):
wherein the one or more light emitting diodes LEDs (120/121) of the first and second light sources transmit at least a portion of light emitted by the first and second light sources incident to at least one side edge of the respective first and second lenses or first and second covers (see 120/121 emitting light to edges of 150).

With regards to claim 24. Rossi as modified disclose(s):
The system of claim 1, 
Kim further disclose(s):
wherein the first and second light sources (120/121) are positioned in the respective first and second compartments (see compartment between 150 and 161).

With regards to claim 25. Rossi as modified disclose(s):
The system of claim 1, 
Kim further disclose(s):
wherein the respective first and second light sources are positioned in at least one edge of the respective first and second compartments (see 120/121 emitting light to edges of 150 and edge of compartment formed between 150 and 161).

Claim(s) 2-4, 7-9, 12-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20190110351 A1) in view in view of Kim (KR 20110129534 A; see translated portion) as applied to claims 1, 11, 22 above, and further in view of Wilson (US 10143053 B1)

With regards to claim 2. Rossi disclose(s):
The system of claim 1, 
Rossi does not disclose(s):
wherein the first program code further causes the first lighting device to: extract data from the first signal indicative of an identity of a transmitting device; compare the identity of the transmitting device to a list of authorized devices; and only activate the first light source or transmit the second signal if the transmitting device is an authorized device.
Wilson teaches
wherein a program code (see fig 4 [col 7 lines 1-10]) further causes a first lighting device (111, 101) to: 
extract data from the first signal (402-403) indicative of an identity of a transmitting device ([col 7 lines 56-60]); compare the identity of the transmitting device to a list of authorized devices ([col 7 lines 60-65]); and only activate the first light source or transmit the second signal if the transmitting device is an authorized device ([col 7 lines 65 – col 8 line 2]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Rossi by implementing the first program code further causes the first lighting device to: extract data from the first signal indicative of an identity of a transmitting device; compare the identity of the transmitting device to a list of authorized devices; and only activate the first light source or transmit the second signal if the transmitting device is an authorized device as disclosed by Wilson in order to pair an portable electronic device to enable an authorized user interaction with a visual interface for controlling light characteristics as taught/suggested by Wilson ([col 5 lines 46-56]).

With regards to claim 3. Rossi as modified disclose(s):
The system of claim 2, 
Wilson further discloses
wherein the first program code further causes the first lighting device to: in response to the transmitting device not being an authorized device, enter a sleep mode (see 405; the examiner takes the position that keeping optical radiation deactivated while ready to receive commands involves sleep mode).

With regards to claim 4. Rossi as modified disclose(s):
The system of claim 2, 
Wilson further discloses
wherein the list of authorized devices defines a group of lighting devices that are all illuminated when any one of the lighting devices in the group are activated (col 5 lines 43-55).

With regards to claim 7. Rossi disclose(s):
The system of claim 1, 
Rossi does not disclose(s):
wherein the first program code further causes the first lighting device to: in response to receiving the first signal, set a light timer; and in response to the light timer expiring, deactivate the first light source.
Wilson teaches
wherein the first program code further causes the first lighting device to: in response to receiving the first signal, set a light timer; and in response to the light timer expiring, deactivate the first light source ([col 8 lines 61-67 and col 9 lines 1-10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Rossi by implementing the in response to receiving the first signal, set a light timer; and in response to the light timer expiring, deactivate the first light source as disclosed by Wilson in order to time an activation of a lighting device while saving power as taught/suggested by Wilson ([col 8 line 63 – col 9 line 21]).

With regards to claim 8. Rossi disclose(s):
The system of claim 7, 
Wilson further discloses
wherein the first program code further causes the first lighting device to: receive a third signal; and in response to receiving the third signal, reset the light timer [col 9 lines 10-21].

With regards to claim 9. Rossi disclose(s):
The system of claim 1, 
Rossi does not disclose(s):
wherein: the first light source includes a first identifier, the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources, and the first program code only causes the first lighting device to activate the first light source if the first identifier is one of the one or more identifiers included in the first signal.
Wilson teaches
wherein: the first light source (101/111; fig 1 ) includes a first identifier (see 403; fig 4; see “A valid unlock token is a digital identifier that the lighting device knows represents authorization to activate or change one or more characteristics of emitted light, such as a code or authentication token” [col 8 lines 8-12]), the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources [col 8 lines 8-12], and the first program code only causes the first lighting device to activate the first light source if the first identifier is one of the one or more identifiers included in the first signal (see 404; fig 4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method/system of Rossi by implementing a first identifier, the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources, and the first program code only causes the first lighting device to activate the first light source if the first identifier is one of the one or more identifiers included in the first signal as disclosed by Wilson in order to pair an portable electronic device to enable an authorized user interaction with a visual interface for controlling light characteristics as taught/suggested by Wilson ([col 5 lines 46-56]).

With regards to claim 12. Rossi disclose(s):
The method of claim 11, 
Rossi does not disclose(s):
further comprising: extracting data from the first signal indicative of an identity of a transmitting device; comparing the identity of the transmitting device to a list of authorized devices; and only activating the first light source or transmitting the second signal if the transmitting device is an authorized device.
Wilson teaches
further comprising: 
extracting data (402-403) from the first signal indicative of an identity of a transmitting device ([col 7 lines 56-60]); 
comparing the identity of the transmitting device to a list of authorized devices ([col 7 lines 60-65]); and 
only activating the first light source or transmitting the second signal if the transmitting device is an authorized device ([col 7 lines 65 – col 8 line 2]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Rossi by implementing the extracting data from the first signal indicative of an identity of a transmitting device; comparing the identity of the transmitting device to a list of authorized devices; and only activating the first light source or transmitting the second signal if the transmitting device is an authorized device as disclosed by Wilson in order to pair an portable electronic device to enable an authorized user interaction with a visual interface for controlling light characteristics as taught/suggested by Wilson ([col 5 lines 46-56]).

With regards to claim 13. Rossi as modified disclose(s):
The method of claim 12, 
Wilson further discloses
further comprising: in response to the transmitting device not being an authorized device, causing the first lighting device to enter a sleep mode (see 405; the examiner takes the position that keeping optical radiation deactivated while ready to receive commands involves sleep mode).

With regards to claim 14. Rossi as modified disclose(s):
The method of claim 12, 
wherein the list of authorized devices defines a group of lighting devices that are all illuminated when any one of the lighting devices in the group are activated (col 5 lines 43-55).

With regards to claim 17. Rossi disclose(s):
The method of claim 11,
Rossi does not disclose(s):
further comprising: in response to receiving the first signal, setting a light timer; and in response to the light timer expiring, deactivating the first light source.
Wilson teaches
further comprising: in response to receiving the first signal, setting a light timer; and in response to the light timer expiring, deactivating the first light source([col 8 lines 61-67 and col 9 lines 1-10).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Rossi by implementing in response to receiving the first signal, setting a light timer; and in response to the light timer expiring, deactivating the first light source as disclosed by Wilson in order to time an activation of a lighting device while saving power as taught/suggested by Wilson ([col 8 line 63 – col 9 line 21]).

With regards to claim 18. Rossi as modified disclose(s):
The method of claim 17, 
Wilson further discloses
further comprising: receiving a third signal at the first lighting device; and in response to receiving the third signal, resetting the light timer [col 9 lines 10-21].

With regards to claim 19. Rossi disclose(s):
The method of claim 11, 
Rossi does not disclose(s):
wherein: the first light source includes a first identifier, the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources, and only activating the first light source if the first identifier is one of the one or more identifiers included in the first signal.
Wilson teaches
wherein: the first light source (101/111; fig 1 ) includes a first identifier (see 403; fig 4; see “A valid unlock token is a digital identifier that the lighting device knows represents authorization to activate or change one or more characteristics of emitted light, such as a code or authentication token” [col 8 lines 8-12]), the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources [col 8 lines 8-12], and only activating the first light source if the first identifier is one of the one or more identifiers included in the first signal. (see 404; fig 4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method/system of Rossi by implementing the first light source includes a first identifier, the first signal includes one or more identifiers that identify lighting devices that are to activate their respective light sources, and only activating the first light source if the first identifier is one of the one or more identifiers included in the first signal as disclosed by Wilson in order to pair an portable electronic device to enable an authorized user interaction with a visual interface for controlling light characteristics as taught/suggested by Wilson ([col 5 lines 46-56]).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Rossi (US 20190110351 A1) in view in view of Kim (KR 20110129534 A; see translated portion) as applied to claims 1, 11, 22 above, and further in view of Dahlen (US 20170238387 A1)

With regards to claim 6. Rossi disclose(s):
The system of claim 1, 
Rossi does not disclose(s):
wherein the first program code further causes the first lighting device to: determine an ambient light level; compare the ambient light level to a threshold light level; and only activate the first light source if the ambient light level is less than the threshold light level.
Dahlen teaches
wherein the first program code (“instructions” [007]) further causes the first lighting device (110; fig 3 [0016]) to: determine an ambient light level (410; fig 4); compare the ambient light level to a threshold light level (412); and only activate the first light source if the ambient light level is less than the threshold light level (see 416).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system of Rossi by determine an ambient light level; compare the ambient light level to a threshold light level; and only activate the first light source if the ambient light level is less than the threshold light level  as disclosed by Wilson in order to save power while illumination levels are above a threshold as taught/suggested by Wilson ([0016]).

With regards to claim 16. Rossi disclose(s):
The method of claim 11, 
Rossi does not disclose(s):
further comprising: determining an ambient light level at the first lighting device; comparing the ambient light level to a threshold light level; and only activating the first light source if the ambient light level is less than the threshold light level.
Dahlen teaches
further comprising: determining an ambient light level (410; fig 4) at the first lighting device (110; fig 3 [0016]); comparing the ambient light level to a threshold light level (412); and only activating the first light source if the ambient light level is less than the threshold light level(see 416).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Rossi by determining an ambient light level at the first lighting device; comparing the ambient light level to a threshold light level; and only activating the first light source if the ambient light level is less than the threshold light levelas disclosed by Wilson in order to save power while illumination levels are above a threshold as taught/suggested by Wilson ([0016]).

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable Rossi (US 20190110351 A1) in view in view of Kim (KR 20110129534 A; see translated portion) as applied to claims 1, 11, 22 above, and further in view of Reithler (US 20170248302 A1)

With regards to claim 26. (NEW) Rossi as modified disclose(s):
The system of claim 1, 
Rossi as modified does not disclose(s):
wherein each of the first and second lighting devices further comprises: 
a top cover made of translucent or transparent material positioned to overlie the respective first and second lenses or first and second covers.
Reithler teaches
wherein each  lighting devices further comprises: 
a top cover (104; figs 1-6) made of translucent ([0046]) or transparent material positioned to overlie the respective first and second lenses or first and second covers (see 104 overlie 114 and 102).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system/method of modified Rossi by implementing each of the first and second lighting devices further comprises: a top cover made of translucent or transparent material positioned to overlie the respective first and second lenses or first and second covers as disclosed by Reithler in order to decorate a floor while improving visual effects as taught/suggested by Reithler ([042]).

With regards to claim 27. (NEW) Rossi as modified disclose(s):
The system of claim 26, 
Reithler further disclose(s):
wherein each of the first and second lighting devices further comprises:
at least one pressure sensor (128; fig 3) positioned and configured to support the top cover (104).

With regards to claim 28. (NEW) Rossi as modified disclose(s):
The system of claim 1, 
Rossi as modified does not disclose(s):
wherein each of the first and second lighting devices comprises: 
an ambient sensor responsive to at least one of an ambient light level, a sound level, movement, temperature, an image or video of an area in view of the respective first and second lighting devices, and/or a transducer.
Reithler teaches
wherein each of the first and second lighting devices comprises: 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system/method of modified Rossi by implementing each of the first and second lighting devices further comprises a transducer  as disclosed by Reithler in order to illuminate a user’s walking path as taught/suggested by Reithler ([0013]).

With regards to claim 29. (NEW) Rossi as modified disclose(s):
The system of claim 1, 
Rossi as modified does not disclose(s):
wherein each of the first and second lighting devices comprises: 
a user interface including at least one of a touch sensor, a pressure sensor, a switch, a proximity sensor, a motion sensor, a microphone, a data port, and/or a speaker.
Reithler teaches
wherein each of the first and second lighting devices comprises: 
a user interface including at least one of
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the system/method of modified Rossi by implementing each of the first and second lighting devices further comprises a pressure sensor as disclosed by Reithler in order to illuminate a user’s walking path as taught/suggested by Reithler ([0013]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita  US 20150092443 A1


    PNG
    media_image1.png
    277
    475
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896